UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-25141 MetroCorp Bancshares, Inc. (Exact name of registrant as specified in its charter) Texas (State or other jurisdiction of incorporation or organization) 76-0579161 (I.R.S. Employer Identification No.) 9600 Bellaire Boulevard, Suite 252 Houston, Texas 77036 (Address of principal executive offices including zip code) (713) 776-3876 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer £ Accelerated Filer £ Non-accelerated Filer £(Do not check if a smaller reporting company) Smaller Reporting Company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R As of November 2, 2010, the number of outstanding shares of Common Stock was 13,230,315. 1 PART I FINANCIAL INFORMATION Item1. Financial Statements. METROCORP BANCSHARES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share amounts) (Unaudited) September 30, December 31, ASSETS Cash and due from banks $ $ Federal funds sold and other short-term investments Total cash and cash equivalents Securities available-for-sale, at fair value Securities held-to-maturity (fair value $4,517 and $ 4,352 at September 30, 2010 and December 31, 2009, respectively) Other investments Loans, net of allowance for loan losses of $34,644 and $29,403 at September 30, 2010 and December 31, 2009, respectively Accrued interest receivable Premises and equipment, net Goodwill Core deposit intangibles Customers' liability on acceptances Foreclosed assets, net Cash value of bank owned life insurance Prepaid FDIC assessment Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Junior subordinated debentures Other borrowings Accrued interest payable Acceptances outstanding Other liabilities Total liabilities Commitments and contingencies – – Shareholders' equity: Preferred stock, $1.00 par value, 2,000,000 shares authorized; 45,000 shares issued and outstanding at September 30, 2010 and December 31, 2009 Common stock, $1.00 par value, 50,000,000 shares authorized; 13,230,315 and 10,994,965 shares issued and 13,230,315 and 10,926,315 shares outstanding at September 30, 2010 and December 31, 2009, respectively Additional paid-in-capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, at cost, 68,650 shares at December 31, 2009 – ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to condensed consolidated financial statements 2 METROCORP BANCSHARES, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share amounts) (Unaudited) For the Three Months For the Nine Months Ended September 30, Ended September 30, Interest income: Loans $ Securities: Taxable Tax-exempt 85 Other investments 57 89 Federal funds sold and other short-term investments 29 Total interest income Interest expense: Time deposits Demand and savings deposits Junior subordinated debentures Subordinated debentures and other borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service fees Loan-related fees 91 Letters of credit commissions and fees Gain on securities, net 31 76 Total other-than-temporary impairments (“OTTI”) on securities ) Less: Noncredit portion of “OTTI” 48 Net impairments on securities ) Other noninterest income Total noninterest income Noninterest expenses: Salaries and employee benefits Occupancy and equipment Foreclosed assets, net FDIC assessment Goodwill impairment – – – Other noninterest expense Total noninterest expenses Income (loss) before provision for income taxes ) Provision (benefit) for income taxes ) ) ) Net income (loss) $ $ $ ) $ Dividends and discount – preferred stock ) Net income (loss) available to common shareholders $
